Sheplev, C. J. orally.
— The claim is for a breach of covenant, on account of certain alleged liens upon the estate conveyed. When the grantors conveyed, they took a contract from the grantee that he would pay all the debts of the firm¡ of Copeland & Buswell, for which the conveyed property was. holden. It could not then have been the intention of either party that any portion of those debts should remain an incumbrance upon the estate, and constitute a breach of the warranty. The Court are clearly of opinion that, by the contract, the plaintiff' was himself bound to extinguish those claims.
It is urged that that contract was limited by a subsequent clause, respecting the appraisement. But that cannot be considered as controlling the effect of the contract.
But if there was a breach of the covenants, the plaintiff does-not appear to have been evicted, or to have removed the incumbrance. He is still in possession. He could, therefore, be entitled to nominal damages only.
*450Judgment for plaintiff, for $ 1,00 damage, upon the defendant’s offer to be defaulted for that amount.